Citation Nr: 1341834	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-25 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from May 1983 to October 1983 and June 2002 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  Jurisdiction of the appeal currently rests with the RO in Hartford, Connecticut.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law judge in May 2013.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim for entitlement to a compensable disability rating for bilateral pes planus is decided. 

In a November 2012 statement, the Veteran's representative argued that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from her service-connected bilateral pes planus.  A review of the record shows that the Veteran was last afforded a VA examination for her bilateral pes planus in August 2011.  Since that time, private treatment notes obtained showed that the Veteran's symptoms and severity of those symptoms have increased.  A review of her private treatment records, from 2009 to 2013, demonstrates that the Veteran has symptoms such as pronation, erythema, edema, painful callouses and pain on manipulation, which were not observed at her August 2011 VA examination.  

As there is evidence suggesting a worsening of this disability subsequent to the last VA examination, the Veteran must be afforded a new VA examination to determine the current level of severity of resulting from her service-connected pes planus.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Additionally, the Board notes that a review of the record shows that the Veteran appears to receive regular treatment for her bilateral pes planus from her private physician.  Any outstanding VA and/or non-VA treatment records should be obtained before a decision is rendered with respect to this issue.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify any and all outstanding private treatment records related to her pes planus disability.  Request that she provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records dated from August 2012 to the present and associate these records with the claims file.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from her service-connected bilateral pes planus disability.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should report whether pes planus is manifested by: objective evidence of marked deformity; pain on manipulation and use accentuated; indications of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surfaces of the feet; marked inward displacement and severe spasm of the tendo Achillis on manipulation; symptoms not improved by orthopedic shoes or appliances. 

The examiner should also comment on whether pes planus would prevent gainful employment for which the Veteran would otherwise be qualified.

3. Then readjudicate the appeal.  The Veteran and her representative must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


